Citation Nr: 0612462	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-10 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
degenerative disc disorder of the lumbar spine, currently 
evaluated as 10 percent disabling. 

2.  Entitlement to an initial increased evaluation for left 
hip bursitis, currently evaluated as 10 percent disabling. 

3.  Entitlement to an initial increased evaluation for 
psoriasis, currently evaluated as 10 percent disabling. 

4.  Entitlement to an initial compensable evaluation for 
facial psoriasis.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1991 to 
January 2003 and 11 years and eight months prior active 
service. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2003, a 
statement of the case was issued in January 2004, and a 
substantive appeal was received in March 2004.  

The issues of increased ratings for psoriasis and facial 
psoriasis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected degenerative disc 
disorder of the lumbar spine is manifested by slight decrease 
in range of motion due to pain; but without limitation of 
forward flexion to 60 degrees or less, and without muscle 
spasm, abnormal gait, abnormal spinal contour, ankylosis or 
incapacitating episodes of at least two weeks over the past 
12 months. 

2.  The veteran's left hip bursitis is manifested by 
minimally impaired range of motion, and palpable tenderness.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service connected 
degenerative disc disorder of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.71a, Diagnostic Code 5243, previously 
5293 (in effect since September 23, 2002), Diagnostic Code 
5292 (in effect prior to September 26, 2003).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for left hip bursitis have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a, Diagnostic Codes 5019, 5250, 5251, 
5252, 5253 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issues on appeal.  The discussions in 
the rating decision, statement of the case, and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a January 2003 VCAA 
letter, the veteran was advised of the types of evidence VA 
would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the January 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  She was advised, at page 3, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in January 2003, which was prior to the 
March 2003 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves the issues of increased ratings, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for service connection, but there has 
been no notice of the types of evidence necessary to 
establish the degree of disability and effective date of that 
disability.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the January 2003 letter advised the veteran 
of the type of medical information needed to substantiate her 
claim.  Further, the statement of the case set forth the 
criteria for rating the disabilities on appeal.  Since the 
Board concludes below that the preponderance of the evidence 
is against an increased rating for degenerative disc disorder 
of the lumbar spine and left hip bursitis, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private treatment records and VA 
examinations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The veteran was afforded multiple VA examinations in November 
2002.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained contain sufficient information 
to decide the issues of degenerative disc disorder of the 
lumbar spine and left hip bursitis on appeal.  See Massey v. 
Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a 
further examination is not necessary with respect to these 
issues. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal. 

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  



Lumbar Spine

The present appeal involves the veteran's claim that the 
severity of her service-connected degenerative disc disease 
of the lumbar spine warrants a higher disability rating.  The 
Board notes that prior to the veteran's claim, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, during the pendency of the 
appeal, VA promulgated new regulations for the evaluation of 
the remaining disabilities of the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified 
at 38 C.F.R. pt. 4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the amendments in its 
January 2004 statement of the case.  Therefore, the Board may 
also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet.App. 384, 392-94 (1993).

Under the previous rating criteria, Diagnostic Code 5292, 
limitation of motion of the lumbar spine is assigned a 10 
percent rating for slight limitation of motion; a 20 percent 
rating for moderate limitation of motion; and 40 percent 
rating for severe limitation of motion.  

Under the new version of the rating criteria, the general 
rating formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 10 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height; a 20 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; a 30 percent rating is warranted for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
rating is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

The veteran was afforded a VA examination in November 2002 
prior to discharge.  The examiner found that the veteran 
ambulated with a normal gait.  The examiner noted no history 
of radiculopathy or bowel or bladder dysfunction.  
Examination revealed paraspinous tenderness without any 
sciatic notch tenderness noted.  The lumbar curvature was 
intact.  Forward flexion at 70 degrees and extension at 20 
degrees caused low lumbar paraspinous pain.  The veteran had 
lateral flexion bilaterally at 20 degrees and rotation 
bilaterally at 35 degrees.  Sensory perception was intact 
over the buttocks and down each lower extremity.  

Private treatment records from July 2003 to January 2004 
showed that the veteran had lumbar steroid injections for her 
pain. 

The RO rated the veteran's service connected degenerative 
disc disease as 10 percent disabling, effective February 1, 
2003, under the old criteria under Diagnostic Code 5292, 
limitation of motion of the lumbar spine, and under the new 
criteria for intervertebral disc syndrome, Diagnostic Code 
5293.  The Board must determine whether an increased rating 
is warranted under the new criteria for intervetebral disc 
syndrome, which became effective prior to the veteran's 
service connection effective date; and under both the new and 
old criteria for limitation of motion because these revisions 
in the rating criteria became effective during the pendency 
of the appeal.  

Therefore, the Board now turns to the issue of rating the 
veteran's degenerative disc disease under the new criteria 
for intervertebral disc syndrome.  There is no medical 
evidence of record to show that the veteran currently suffers 
from incapacitating episodes having a total duration of at 
least two weeks during the past 12 months to warrant a 20 
percent rating under this provision. 

Further, under the new general rating formula, there was no 
medical evidence to warrant a 20 percent rating or higher.  
There was no objective finding of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  The 
November 2002 examination showed that the veteran's range of 
motion was 20 degrees extension and 70 degrees flexion with 
pain.  The examination found no evidence of abnormal gait, 
abnormal spinal contour, muscle spasm or ankylosis.   

Under the old criteria, Diagnostic Code 5292, a 20 percent or 
higher rating is not warranted because limitation of motion 
has not been found to be moderate.  Again, 
the November 2002 VA examinations showed limitation of motion 
only to 20 degrees extension and 70 degrees flexion with 
pain.  

The Board acknowledges that the veteran has complained of 
chronic low back pain for which she has taken steroid 
injections and thus, recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  However, functional 
loss due to pain is already contemplated in the current 10 
percent rating. 

With respect to neurologic abnormalities pursuant to Note (1) 
of the general rating formula for disease and injuries of the 
spine, there has been no objective finding of neurological 
abnormalities.  The November 2002 examination report found no 
history of radiculopathy or bowel or bladder dysfunction, and 
sensory perception was intact.  The veteran also had a 
separate contemporaneous neurological examination in which 
she was evaluated as clinically normal.  Thus, a separate 
rating is not warranted for neurological symptoms. 

Therefore, a preponderance of the evidence is against a 
rating in excess of 10 percent for degenerative disc disease 
of the lumbar spine.  

Left Hip

The veteran is also claiming that the severity of her service 
connected left hip bursitis warrants a higher disability 
rating.  The RO rated the veteran's left hip bursitis under 
Diagnostic Code 5019 for bursitis.  Under this diagnostic 
code, the affected part is rated based on limitation of 
motion.  Limitation of motion of the hip is rated under 
Diagnostic Codes 5250 through 5253. 

Diagnostic Code 5250 provides for ankylosis of the hip.  
Limitation of extension of the thigh to 5 degrees warrants 
assignment of a 10 percent evaluation under Diagnostic Code 
5251.  There is no higher rating available under this code.  
Under Diagnostic Code 5252, limitation of flexion of the 
thigh to 45 degrees warrants assignment of a 10 percent 
evaluation.  Where limitation is limited to 30 degrees, a 20 
percent evaluation is contemplated, and a 30 percent 
evaluation is assigned where flexion is limited to 20 
degrees.  Where flexion is limited to 10 degrees, a 40 
percent evaluation is contemplated.  In addition, under 
Diagnostic Code 5253, where there is limitation of rotation 
of the thigh, a 10 percent evaluation is assigned. Where 
there is limitation of adduction to the point at which cannot 
cross legs, a 10 percent evaluation is also contemplated.  
Assignment of a 20 percent evaluation, the highest available 
rating under Diagnostic Code 5253, is warranted where there 
is limitation of abduction of the thigh, or motion lost 
beyond 10 degrees.

The November 2002 VA examination report indicated that the 
veteran had quite marked palpable tenderness over the greater 
trochanter of the left femur.  The range of motion of the 
left hip was minimally impaired, except for adduction which 
was 20 degrees and internal rotation which was also 20 
degrees.  

The Board now turns to rating the left hip.  As noted, 
Diagnostic Code 5251 is not for application because the 
veteran is already receiving the highest rating available 
under this code.  Also, Diagnostic Code 5250 is not 
applicable because there is no evidence of ankylosis of the 
left hip. 

A 20 percent rating or higher is also not warranted under 
Diagnostic Code 5252.  There is no evidence of flexion of the 
thigh being limited to 30 degrees or more.  The November 2002 
examination report stated that range of motion was minimally 
impaired.   Further, there is no medical evidence of 
limitation of abduction of motion lost beyond 10 degrees to 
warrant a 20 percent rating under Diagnostic Code 5253.  The 
November 2002 examination report only indicated limitation of 
range of motion of adduction and internal rotation and the 
veteran is already receiving the maximum rating of 10 percent 
under Diagnostic Code 5253 for these symptoms. 

The Board acknowledges that the veteran has chronic left hip 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 10 percent.  

Therefore, a preponderance of the evidence is against a 
rating in excess of 10 percent for left hip bursitis.  

Conclusion

A rating in excess of 10 percent for the veteran's 
degenerative disc disorder of the lumbar spine is not 
warranted.  A rating in excess of 10 percent is also not 
warranted for the veteran's left hip bursitis.  Should the 
veteran's disabilities increase in severity in the future, 
she may always put forth a new claim for an increased rating.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for the veteran's 
degenerative disc disorder of the lumbar spine is not 
warranted.  A rating in excess of 10 percent is also not 
warranted for the veteran's left hip bursitis.  To that 
extent, the appeal is denied.




REMAND

The veteran is also seeking an increased evaluation for her 
psoriasis and facial psoriasis.  The veteran's facial 
psoriasis was rated noncompensable by the RO under Diagnostic 
Code 7800 and her psoriasis was rated as 10 percent disabling 
under Diagnostic Code 7816.  Prior to the effective date of 
service connection in this case, the regulations for 
evaluation of skin disorders were amended effective August 
30, 2002.  Therefore, the new regulations are applicable in 
the instant case.  The veteran was provided the revised 
criteria in the January 2004 statement of the case.  
Nevertheless, it appears that the RO rated the veteran for 
both of these disorders under the old criteria.  The March 
2003 rating decision rated the veteran as noncompensable for 
her facial psoriasis for slight disfigurement and 10 percent 
for her psoriasis for exfoliation, exudation or itching 
involving an exposed surface or extensive area.  Both of 
these descriptions are from the old regulations.  The January 
2004 statement of the case used the same descriptions.

Further, the November 2002 VA examination report noted that 
the veteran had facial scars along the hairline and eyebrow 
region from psoriasis, but does not indicate the sizes and 
surface contours of the scars or whether they are adherent to 
underlying tissue to qualify as a characteristic of 
disfigurement to warrant a 10 percent rating under the new 
criteria.  Moreover, the examination noted that the veteran 
had psoriasis on the elbows, scalp, back, buttocks, right 
knee, left anterior leg region and right ankle.  The examiner 
diagnosed the veteran with psoriasis with considerable areas 
of skin involvement.  Nevertheless, the examiner did not give 
a percentage of the body affected or exposed areas affected 
in order to rate the veteran under the revised Diagnostic 
Code 7816. 

Therefore, the Board finds that another VA examination is 
necessary to determine the extent of severity of the 
veteran's facial psoriasis under revised Diagnostic Code 7800 
and psoriasis under revised Diagnostic Code 7816. 

Accordingly, the case is REMANDED for the following actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the issues of facial 
psoriasis and psoriasis, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  The veteran should be scheduled for a 
VA  examination to determine the severity 
of her facial psoriasis and psoriasis 
under the current rating criteria for 
skin disorders.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800 and 7816.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  

3.  Thereafter, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  If the 
benefits sought on appeal are not 
granted, the veteran and her 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


